 1                                                       Honorable Benjamin H. Settle

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT TACOMA
 8
      CARPENTERS HEALTH AND SECURITY
 9    TRUST OF WESTERN WASHINGTON;               Case No. 3:19-mc-05017-BHS
      CARPENTERS RETIREMENT TRUST OF
10    WESTERN WASHINGTON; CARPENTERS-            ORDER ON MOTION FOR
      EMPLOYERS VACATION TRUST OF                JUDGMENT ON ANSWER OF
11    WESTERN WASHINGTON; CARPENTERS             GARNISHEE DEFENDANT AND
      OF WESTERN WASHINGTON INDIVIDUAL           ORDER TO PAY
      ACCOUNT PENSION TRUST; and
12
      CARPENTERS-EMPLOYERS
      APPRENTICESHIP AND TRAINING TRUST
13    OF WESTERN WASHINGTON,
14                            Plaintiffs,
               v.
15
      CASCADE STRUCTURES, LLC, a
16    Washington limited liability company;
      JEFFREY A. PETERSEN, an individual; and
17    ROBERT A. GARCIA, an individual,

18                            Defendants,

19    BANK OF AMERICA, N.A.,

20                            Garnishee.

21

22

23
     ORDER ON MOTION FOR JUDGMENT ON ANSWER OF                      McKENZIE ROTHWELL
                                                                 BARLOW & COUGHRAN, P.S.
     GARNISHEE DEFENDANT AND ORDER TO PAY – 1                 1325 FOURTH AVENUE, SUITE 910
     3:19-mc-05017-BHS                                               SEATTLE, WA 98101
                                                                       (206) 224-9900
      1700 016 ug051603
 1           This matter is before the Court on the motion of plaintiffs and judgment creditors, the

 2   Carpenters Trusts of Western Washington, for judgment on the answer of garnishee defendant

 3   Bank of America, N.A. and for an order to pay.

 4           The Court has considered the motion, as well as the pleadings, files, and court records

 5   in this matter. Being otherwise fully advised, the Court ORDERS:

 6           1.           The plaintiffs’ motion is GRANTED;

 7           2.           Judgment shall be entered against Garnishee Defendant Bank of America, N.A.
                          in the $2,428.45 amount listed in its answer to the writ;
 8
             3.           Garnishee Defendant Bank of America, N.A. is ordered to promptly pay the
 9                        $2,428.45 listed in its answer to the writ to the Clerk of Court;

10           4.           Judgment shall be entered against defendant Cascade Structures, LLC for the
                          $383.00 in costs listed in the Writ of Garnishment (Dkt. #3); and
11
             5.           Upon receipt of the garnished funds, the plaintiffs shall first satisfy the costs
                          judgment entered against Cascade Structures, LLC.
12
             Dated: October 7th, 2019.
13

14

15

16
                                                         A
                                                         BENJAMIN H. SETTLE
                                                         United States District Judge

17

18

19

20

21

22

23
     ORDER ON MOTION FOR JUDGMENT ON ANSWER OF                                         McKENZIE ROTHWELL
                                                                                    BARLOW & COUGHRAN, P.S.
     GARNISHEE DEFENDANT AND ORDER TO PAY – 2                                    1325 FOURTH AVENUE, SUITE 910
     3:19-mc-05017-BHS                                                                  SEATTLE, WA 98101
                                                                                          (206) 224-9900
      1700 016 ug051603
